Hill, J.
Where certain plaintiffs brought an action to recover land against two defendants, and pending the case, upon discovering that one of the defendants had made a deed to the other for a certain part of the land prior to the filing of the suit, the plaintiffs dismissed the action as to the grantee in such deed and proceeded only against the grantor as to a part of the land, the judgment rendered in such case could not successfully be pleaded as res adjudicaba in a subsequent action brought by the same plaintiffs against the defendant who had been dismissed from the.prior action. Garrard v. Hull, 92 Ga. 787 (20 S. E. 357). See also, Ruker v. Womack, 55 Ga. 399; Elwell v. New England Mortgage Co., 101 Ga. 496 (28 S. E. 833); Marshall v. Charland, 106 Ga. 42 (31 S. E. 791).

Judgment reversed.


All the Justices concur, except Atkinson, J., absent.-